Citation Nr: 1800331	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  17-12 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for back condition, to include as secondary to service-connected osteoarthritis of the left knee status post-surgery (previously rated as derangement, left knee with Pellegrini-Stieda's disease).

2.  Entitlement to service connection for left foot condition, to include as secondary to service-connected osteoarthritis of the left knee status post-surgery (previously rated as derangement, left knee with Pellegrini-Stieda's disease).

3.  Entitlement to service connection for left shoulder condition, to include as secondary to service-connected osteoarthritis of the left knee status post-surgery (previously rated as derangement, left knee with Pellegrini-Stieda's disease).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1955 to November 1959.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In that decision, the RO denied service connection for the issues on appeal and for left hip strain.  In a February 2017 decision, the RO granted the Veteran's claim for service connection for left hip strain and awarded a 10 percent rating, effective October 15, 2015.  That award represents a full grant of the benefits sought with respect to the claim for service connection.  Since the Veteran has not expressed any disagreement with that rating action, the matter is not before the Board for consideration.  See Grantham v. Brown 114 F.3d 1156 (Fed. Cir. 1997).

In August 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's claim file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

I.  Back Condition

The evidence includes what may be read as a favorable nexus opinion from a private treatment provider, E. Alcantar, MD, who also indicated the Veteran had been his patient since 2010.  The records of the Veteran's treatment from this provider should be sought.  

VA medical examiner's opinions appear to focus more on the causation question. Court of Appeals for Veterans Claims case law makes it necessary to obtain opinions that more directly address the question of aggravation; i.e., whether the claimed disability has been aggravated by a service connected disability.  El-Amin v. Shinseki, 26 Vet.App. 136 (2013).  Such an opinion should be sought.  

II. Foot Condition

There is evidence in the claims file that any symptoms the Veteran has in his left foot, including numbness, tingling, pain, and "foot drop" may be related to his back condition or radiculopathy in his left lower extremity.  See February 2016 VA examination.  As such, the Board finds that the issue of entitlement to service connection for a foot condition is inextricably intertwined with the issue of entitlement to service connection for a back condition, secondary to a left knee disability.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Therefore, adjudication of this issue will be deferred.  


III.  Left Shoulder Condition

There is no medical evidence of record associating the Veteran's left shoulder condition with his left knee disability.  However, the Veteran testified in the August 2017 hearing that when he fell in service in 1957 and injured his left knee, he fell completely on his left side and landed on his shoulder.  He did not seek treatment after the incident.  However, he did suffer numerous documented falls later in time, which he stated injured his shoulder.  He asserted that near-fall incidents also caused injury when he would brace himself with his left upper extremity.

VA and private treatment records post-service indicate that the Veteran was first seen for complaints of left shoulder pain in 2011.  He was diagnosed with impingement of the left shoulder.  X-ray examination revealed minimal degenerative arthrosis changes involving the acromioclavicular joint, with no obvious fracture or other localizing signs of bone, joint, or soft tissue abnormality.  The Veteran was seen by health care providers several other times with complaints of left shoulder pain and limitation of movement.  Additional diagnoses of impingement and likely rotator cuff etiology were given.

Following the February 2016 VA examination conducted on the Veteran's left shoulder, the examiner determined that there was no evidence in the claims file to create a nexus between the left shoulder condition and the service-connected left knee disability, and that it was as least as likely as not that the condition was due to wear and tear typical of the Veteran's age.  He concluded that the left shoulder condition was therefore less likely than not proximately due to or the result of the service-connected left knee condition.  However, the opinion did not fully explore the secondary service connection claim.  The Veteran's contention includes his reports that he suffered from left knee instability and buckling which led to falls which affected his left shoulder.  This should be discussed.  Likewise, it is necessary under El-Amin v. Shinseki, 26 Vet.App. 136 (2013) to have an opinion include discussion of whether the service connected disability may be considered to have aggravated the claimed disability.  This should be sought.  

Lastly, the Veteran now contends he injured his shoulder in service on an occasion when he fell.  This new assertion should be considered.  

Under the circumstances describe above, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide information as to any outstanding records pertaining to his back, left foot, and left shoulder conditions, specifically to include any outstanding private treatment records.  He should be asked to authorize the release of any outstanding pertinent non-VA medical records, including specifically those from Eduardo Alcantar, MD.

2.  Attempt to obtain relevant outstanding VA treatment records, to include records from April 2017 to the present.

3.  After the above development is completed, obtain an addendum opinion regarding the back condition from an appropriate VA clinician.  Make the claims file available to the examiner for review.  The clinician is asked to review the case and note that this case review took place.  The need for an examination is left to the discretion of the clinician selected to write the addendum opinion. 

Although whether the left knee disability did or did not aggravate the Veteran's low back disability may be obvious on the current record to one trained in medicine, it is necessary for purposes of VA benefits claims that a qualified person explain the matter to those untrained in medicine.  With that in mind, the clinician should opine as to as to whether it is at least as likely as not (probability of 50 percent or better) that the Veteran's back condition has been aggravated (i.e., permanently worsened beyond the natural progression) by his service-connected left knee disability.

If such aggravation is considered to exist, the clinician should opine identify the baseline level of severity of his back condition established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the back condition.  38 C.F.R. § 3.310(b).

In addressing this, the clinician also should discuss whether the abnormal mechanical function of the left knee joint beginning in service would have played a measurable role in the presentation of the Veteran's lumbar spine seen at the 2016 VA examination, which was considered typical for the Veteran's age.  

An explanation for the opinions provided should be given.  

4.  Obtain an addendum opinion regarding the left shoulder condition from an appropriate VA clinician.  Make the claims file available to the examiner for review.  The clinician is asked to review the case and note that this case review took place.  The need for an examination is left to the discretion of the clinician.  

Although whether the left knee disability did or did not aggravate the Veteran's left shoulder disability may be obvious on the current record to one trained in medicine, it is necessary for purposes of VA benefits claims that a qualified person explain the matter to those untrained in medicine.  With this in mind, the clinician is asked to opine whether it is at least as likely as not (probability of 50 percent or better) that his left shoulder condition was caused or aggravated (i.e., permanently worsened beyond the natural progression) by his service-connected left knee disability, to include as due to bracing himself to prevent falls due to buckling of the left knee.  

In addressing this, the clinician also should comment on the likelihood the current shoulder disability could be due to an unreported in-service injury/fall.  

The clinician is asked to provide a rationale and explain the reasons behind any opinions expressed and conclusions reached.

5.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




